


Exhibit 10.39

 

FINANCIAL INDUSTRY REGULATORY AUTHORITY


LETTER OF ACCEPTANCE, WAIVER AND CONSENT


NO.  20080130555

 

TO:

 

Department of Enforcement

 

 

Financial Industry Regulatory Authority (“FINRA”)

 

 

 

RE:

 

Comerica Securities, Inc., (“Comerica” or “Respondent”)

 

 

Member Firm

 

 

BD No. 17079

 

Pursuant to NASD Rule 9216 of FINRA’s Code of Procedure, Respondent submits this
Letter of Acceptance, Waiver and Consent (“AWC”) for the purpose of proposing a
settlement of the alleged rule violations described below.  This AWC is
submitted on the condition that, if accepted, FINRA will not bring any future
actions against Respondent alleging violations based on the same factual
findings described herein.

 

I.

 

ACCEPTANCE AND CONSENT

 

A.                                   Respondent hereby accepts and consents,
without admitting or denying the findings, and solely for the purposes of this
proceeding and any other proceeding brought by or on behalf of FINRA, or to
which FINRA is a party, prior to a hearing and without an adjudication of any
issue of law or fact, to the entry of the following findings by FINRA:

 

BACKGROUND

 

Comerica has been a registered broker-dealer and a member of FINRA (f/k/a
National Association of Securities Dealers or NASD) since August 1986. 
Comerica, which conducts a retail brokerage business, is a broker dealer
subsidiary of Comerica Bank.  Comerica is headquartered in Detroit, Michigan,
and has over 70 active branches and 358 registered representatives.

 

RELEVANT PRIOR DISCIPLINARY HISTORY

 

Comerica has no relevant prior disciplinary history.

 

--------------------------------------------------------------------------------


 

OVERVIEW

 

During the period from May 31, 2006 through February 28, 2008 (“the relevant
period”), Comerica violated NASD and MSRB rules relating to communications with
the public in its marketing and sale of auction rate securities (“ARS”) and
failed to maintain adequate supervisory procedures concerning its sales and
marketing activities regarding ARS, as required by NASD and Municipal Securities
Rulemaking Board (“MSRB”) rules.

 

During the relevant period, Comerica used advertising and marketing materials
for ARS that were not fair and balanced and did not provide a sound basis for
evaluating the facts in regard to purchases of ARS.  Among other things, during
the relevant period, the materials did not contain adequate disclosure of the
risks of ARS, including the risks that:  (a) ARS auctions could fail, (b) 
investments in ARS could become illiquid, and  (c) customers might be unable to
obtain access to funds invested in ARS for substantial periods of time.  Such
materials thus violated NASD Rules 2210, 2211, and MSRB Rule G-21 as discussed
below.

 

Comerica also failed to establish and maintain a supervisory system, including
written supervisory procedures, that was reasonably designed to achieve
compliance with NASD and MSRB rules as it related to the marketing and sale of
ARS.  For instance, during the relevant period, Comerica failed to maintain
policies and procedures that were reasonably designed to ensure that registered
representatives: (a) accurately described ARS to customers and (b) provided
customers with full disclosure of the risks of ARS investments.  Also, during
the relevant period, Comerica failed to provide adequate training to registered
representatives regarding the features and characteristics of ARS, especially
those affecting liquidity.

 

As a result of the foregoing, Comerica violated NASD Rules 2210, 2211, 3010 and
2110, and MSRB Rules G-21, G-27 and G-17.

 


FACTS AND VIOLATIVE CONDUCT

 

Background: Auction Rate Securities

 

ARS are long-term securities with interest rates or dividend yields that are
reset periodically through an auction process.(1)  Historically, ARS were held
mainly by institutional investors, but in recent years a retail market developed
for these securities, with a typical minimum investment of $25,000.  Although
the maturity periods of ARS range from five years to 30 years or more for debt
obligations and no stated maturity for closed-end fund preferred shares,
auctions provide the primary source of liquidity for ARS investors and typically
occur every 7, 14, 28 or 35 days.

 

--------------------------------------------------------------------------------

(1) The primary types of ARS are municipal bonds, student loan-backed auction
rate certificates issued by trusts that hold student loans, and preferred shares
issued by closed-end funds and collateralized by the assets in the funds.

 

2

--------------------------------------------------------------------------------


 

ARS can become illiquid when an auction fails.  ARS auctions fail when the
supply of ARS being auctioned exceeds the demand for the securities in that
auction.  When an ARS auction fails, investors receive a penalty interest rate
or dividend until the next auction but are unable to sell their securities at
that time.  As a result, ARS may not be appropriate for investors who have a
short-term need for the funds they are investing.

 

Securities firms play different roles in the ARS market.  An “Underwriter”
brings the ARS to market as an intermediary for the issuer of the security.  An
“Auction Agent,” which can be a bank, conducts the ARS auction by collecting
orders from broker-dealers, determines the “clearing rate,” the highest rate
accepted in the auction that becomes the interest or dividend rate that applies
until the next auction, and calculates the allocation of the securities among
Auction Dealers.  An “Auction Dealer” or “Remarketing Agent” is a broker-dealer
that solicits bids for the securities from their customers, submits them to the
Auction Agent and usually receives a fee paid by the issuer.  Firms acting in
these capacities are sometimes known as “upstream” firms.  In the past, certain
upstream firms placed bids for ARS for their proprietary accounts in order to,
among other things, support the auctions and prevent them from failing.(2)

 

In contrast to upstream firms, firms sometimes known as “downstream” firms do
not act as agents for issuers in any capacity.  Instead, downstream firms act in
the traditional broker role as agents for their customers and place bids with
Auction Dealers and Remarketing Agents on the customers’ behalf to purchase and
sell ARS.  Downstream firms are paid fees by Auction Dealers and Remarketing
Agents (which may vary by dealer and type of security) for effecting trades in
ARS.

 

In February 2008, auctions for ARS began to fail on a widespread basis.  Many of
those failures have continued until the present time, notwithstanding that
certain ARS issuers redeemed particular ARS in the period since the
February 2008  failures.  Nevertheless, many investors, including those who need
access to their funds, continue to be unable to sell their ARS holdings.

 

--------------------------------------------------------------------------------

(2)  The Securities and Exchange Commission has previously brought a series of
enforcement actions against underwriters, auction dealers and auction agents in
the ARS market, which did not include Comerica.  See Bear Stearns & Co., Inc.;
Citigroup Global Markets, Inc.; Goldman Sachs & Co.; J.P. Morgan
Securities, Inc.; Lehman Brothers Inc.; Merrill, Lynch Pierce, Fenner & Smith
Inc.; Morgan Stanley & Co. Inc. and Morgan Stanley DW Inc.; RBC Dain Rauscher
Inc.; Banc of America Securities LLC; A.G. Edwards & Sons, Inc.; Morgan Keegan &
Co., Inc.; Piper Jaffray & Co.; Suntrust Capital Markets Inc.; and Wachovia
Capital Markets, LLC (Securities Act of 1933, Release No. 53888, May 31, 2006);
Deutsche Bank Trust Company Americas, the Bank of New York, and Wilmington Trust
Co. (Securities Act of 1933, Release No. 8767, January 9, 2007); Citigroup
Global Markets, Inc., successor by merger to Legg Mason Wood Walker Inc.
(Securities Exchange Act of 1934, Release No. 55712, May 7, 2007); and First
Southwest Company (Securities Exchange Act of 1934, Release No. 57869, May 27,
2008).

 

3

--------------------------------------------------------------------------------


 

ARS ACTIVITIES BY COMERICA

 

During the relevant period, Comerica acted as a downstream firm.  Comerica sold
approximately $5,374,000,000 of ARS to its customers, primarily auction rate
preferred securities, during that relevant period.  As of February 28, 2008,
approximately $1,300,000,000 of such ARS was held in 1080 retail accounts at
Comerica.  As of the date a settlement in principle was reached in this matter,
September 16, 2008, customers held approximately $566,000,000 of ARS in Comerica
retail accounts that were purchased through Comerica during the relevant period.

 

VIOLATIONS

 

Communications with the Public:  NASD Rules 2210, 2211 and MSRB Rule G-21

 

NASD Rule 2210(d)(1)(A) requires that:

 

All member communications with the public shall be based on principles of fair
dealing and good faith, must be fair and balanced, and must provide a sound
basis for evaluating the facts in regard to any particular security or type of
security, industry or service.

 

NASD Rule 2211 provides that materials distributed to registered or associated
persons must also meet the requirements of NASD Rule 2210(d)(1) and MSRB
Rule G-21 governs advertisements relating to municipal securities.

 

Comerica used materials with customers and prospective customers that were not
fair and balanced and did not provide a sound basis for evaluating the facts in
regard to purchases of ARS.

 

Among other things, the materials used by Comerica failed to adequately disclose
the risks of investing in ARS, including the risk that ARS auctions could fail,
that investments in ARS could become illiquid, and that customers might be
unable to obtain access to funds invested in ARS for substantial periods of
time.  The materials used by Comerica also made inappropriate comparisons
between ARS and other materially different investments.

 

For example, during the relevant period, on the Respondent’s website, ARS are
identified as a “Cash Management” product suitable for short term investing. 
The website failed to disclose the potential for illiquidity with ARS.

 

In an institutional sales PowerPoint presentation that was approved by Comerica
for use by its registered representatives, Comerica again identified ARS as a
“cash management instrument … characterized by liquidity, safety and access to
principal.”  Comerica noted that “[t]hey are commonly used for transaction
purposes, or as a place to store readily available savings.”  Similar to the
Respondent’s website, the PowerPoint also failed to disclose the illiquidity
risks of these investments.

 

4

--------------------------------------------------------------------------------


 

As a result of the foregoing, Comerica violated NASD Rules 2210 and 2211 and
MSRB Rule G-21 and, as a result, also violated NASD Rule 2110 and MSRB
Rule G-17.

 

Supervisory Procedures:  NASD Rule 3010 and MSRB Rule G-27

 

NASD Rule 3010 requires each member firm to establish and maintain a system,
including written procedures, to supervise the activities of its employees that
is reasonably designed to achieve compliance with the federal securities laws
and NASD rules.

 

MSRB Rule G-27 requires each broker, dealer and municipal securities dealer to
supervise the conduct of its municipal securities activities to ensure
compliance with MSRB rules and the federal securities laws, and requires each
firm to establish and maintain a system, including written procedures, to
supervise municipal securities activities that is reasonably designed to achieve
compliance with the federal securities laws and MSRB rules.

 

Comerica failed to establish and maintain procedures that were reasonably
designed to ensure that it marketed and sold ARS in compliance with the federal
securities laws and applicable NASD and MSRB rules.  For instance, Comerica
failed to maintain procedures reasonably designed to ensure that its registered
representatives accurately described ARS to customers during sales presentations
and that representatives provided customers with adequate disclosure of the
risks of ARS, including the risk that ARS auctions could fail and that
investments in ARS could therefore become illiquid.  Comerica also failed to
provide adequate training to its registered representatives regarding the
features and characteristics of ARS and the differences between ARS and other
investments.

 

Comerica also failed to establish and maintain procedures that were reasonably
designed to ensure that the written materials it used in connection with the
marketing and sale of ARS complied with the appropriate disclosure standards in
NASD Rules 2210, 2211, and MSRB Rule G-21.

 

As a result of the foregoing, Comerica violated NASD Rule 3010 and MSRB
Rule G-27 and, as a result, violated NASD Rule 2110 and MSRB Rule G-17.

 

OTHER FACTORS

 

In determining the appropriate sanctions in this matter, FINRA notes that,
pursuant to the settlement in principle previously reached in this matter,
Comerica agreed to address harm sustained by customers as a result of the
illiquidity in the ARS market that began in February 2008, as described below.

 

Additionally, Comerica took the following actions, prior to FINRA’s
investigation, to address harm sustained by customers as a result of the
illiquidity in the ARS market:

 

Comerica referred its ARS customers to Comerica Bank to obtain bank

 

5

--------------------------------------------------------------------------------


 

loans at interest rates comparable to that which was paid by the underlying ARS.

 

Comerica enhanced its website to include a question and answer section relating
to ARS after the failures.

 

SANCTIONS

 

B.                                     Respondent also consents to the
imposition of the following sanctions:

 

1.  A censure.

 

2.  A fine in the amount of $750,000.

 

·

 

Respondent agrees to pay the monetary sanction(s) upon notice that this AWC has
been accepted and that such payment(s) are due and payable. Respondent has
submitted an Election of Payment form showing the method by which it proposes to
pay the fine imposed.

 

 

 

·

 

Respondent specifically and voluntarily waives any right to claim that it is
unable to pay, now or at any time hereafter, the monetary sanction(s) imposed in
this matter.

 

Buyback Offer

 

3.  Comerica or an affiliate has offered, pursuant to an agreement with FINRA,
to purchase at par ARS, which were purchased through Comerica between May 31,
2006 and February 28, 2008 by investors in the Relevant Class, that are subject
to auctions that have not been successful as of September 16, 2008 and are not
subject to current calls or redemptions (“Eligible ARS”) from all investors in
the Relevant Class, as described below in paragraph 4.  For purposes of this
AWC, the “Relevant Class” shall be comprised of all Individual Investors who
purchased Eligible ARS from Comerica at any time between May 31, 2006 and
February 28, 2008 into accounts maintained at Comerica.  In addition to natural
persons, the following entities are treated as “Individual Investors”:


 


A. ANY ACCOUNT WITH THE FOLLOWING BENEFICIAL OWNER:


1.                                     NON-PROFIT CHARITABLE ORGANIZATIONS; AND


2.                                     RELIGIOUS CORPORATIONS OR ENTITIES.

 


B. ANY ACCOUNT, WITH THE FOLLOWING BENEFICIAL OWNER, THE VALUE OF WHICH AT THE
TIME OF ANY ARS PURCHASE MADE THROUGH COMERICA DID NOT EXCEED $10 MILLION:


1.                                     TRUSTS;


2.                                     CORPORATE TRUSTS;


3.                                     CORPORATIONS;


4.                                     EMPLOYEE PENSION PLANS/ERISA AND TAFT
HARTLEY ACT PLANS;


5.                                     EDUCATIONAL INSTITUTIONS;

 

6

--------------------------------------------------------------------------------


 


6.                                     INCORPORATED NON-PROFIT ORGANIZATIONS;


7.                                     LIMITED LIABILITY COMPANIES;


8.                                     LIMITED PARTNERSHIPS;


9.                                     NON-PUBLIC COMPANIES;


10.                               PARTNERSHIPS;


11.                               PERSONAL HOLDING COMPANIES; AND


12.                                 UNINCORPORATED ASSOCIATIONS.

 


4.  COMERICA OR AN AFFILIATE SHALL COMMENCE THE BUYBACK OF ALL ELIGIBLE ARS NO
LATER THAN 30 DAYS FOLLOWING THE DATE THIS AWC IS ACCEPTED BY FINRA (THE
“BUYBACK DATE”) AND BE COMPLETED NO LATER THAN 60 DAYS THEREAFTER.  ON
OCTOBER 1, 2008, COMERICA OR AN AFFILIATE COMMENCED THE OFFER TO BUYBACK ALL
ELIGIBLE ARS (THE “BUYBACK OFFER”) AND SUCH BUYBACK OFFER IS EXPECTED TO BE
COMPLETED NO LATER THAN DECEMBER 19, 2008 (THE “BUYBACK”).


 

5.  Commencing six months from the date the AWC in this matter is accepted by
FINRA, Comerica shall make its best efforts to provide liquidity to all other
investors not in the Relevant Class but who purchased Eligible ARS from
Comerica.  Such best efforts, which may include, but are not limited to, offers
to purchase Eligible ARS and/or offers of low or no-interest loans, extended on
the basis of reasonable and customary credit standards, shall be completed no
later than 60 days following commencement of the best efforts.  On October 1,
2008, Comerica or an affiliate offered to purchase Eligible ARS from all other
investors not in the Relevant Class, but who purchased Eligible ARS at any time
between May 31, 2006 and February 28, 2008 through Comerica.  This buyback offer
ends on December 19, 2008.

 

6.  Comerica has provided notice to current and former customers in the Relevant
Class of the settlement terms set forth in this AWC.  In addition, Comerica
contemporaneously established a dedicated telephone assistance line, with
appropriate staff, to respond to questions from investors concerning the terms
of the settlement.

 

Relief for Investors Who Sold Below Par

 

7.  No later than the completion of the Buyback, any Individual Investor in the
Relevant Class that Comerica can reasonably identify who sold Eligible ARS below
par between February 28, 2008 and September 16, 2008 will be paid the difference
between par and the price at which the investor sold the Eligible ARS.

 

Consequential Damages Claims

 

8.  Comerica agrees to arbitrate claims for consequential damages filed by
investors in the Relevant Class relating to Eligible ARS through a Special
Arbitration Program (“SAP”) in accordance with rules set forth by FINRA Dispute
Resolution under the authority of this AWC. Such rules will be issued and
available to Comerica and investors through FINRA’s web site.  Pursuant to its
agreement with FINRA, Comerica has notified

 

7

--------------------------------------------------------------------------------


 

Individual Investors in the Relevant Class that an independent arbitrator
selected under the auspices of FINRA, will be available for the exclusive
purpose of arbitrating any Comerica Individual Investor’s consequential damages
claim.   This SAP process is voluntary on the part of qualifying investors and
does not preclude those investors who elect not to participate in the SAP from
pursuing other available remedies.  Arbitration under the SAP shall be conducted
by a single public arbitrator, unless the claim for consequential damages is
$1,000,000 or greater, in which case a panel of three public arbitrators may be
appointed.

 

9.  Any Individual Investor in the Relevant Class who chooses to pursue such a
consequential damages claim shall bear the burden of proving that it suffered
consequential damages and that such damages were caused by its inability to
access funds consisting of such Individual Investor’s Eligible ARS
purchase(s) through Comerica.  Comerica shall be able to defend itself against
such claims provided, however, solely for the purposes of the SAP, Comerica
shall not contest liability related to the sale of ARS; and provided further
that Comerica shall not be able to use as part of its defense an Individual
Investor’s decision not to sell Eligible ARS holdings prior to the Buyback
Offer.

 

Report Concerning Compliance with Settlement

 

10.                                 Comerica shall provide FINRA with a report
no later than 30 days following the completion of the Buyback setting forth
(a) the names and account numbers of  all Individual Investors in the Relevant
Class to whom the Buyback Offer was made, (b) an accounting of each instance in
which such  Individual Investors accepted the Buyback Offer and sold Eligible
ARS holdings to Comerica, and (c) the names, account numbers, and an accounting
of those  Individual Investors in the Relevant Class paid pursuant to paragraph
7 hereunder.  Comerica shall also notify FINRA within 30 days of the completion
of the best efforts undertaking set forth above in paragraph 5 of the nature and
results of such efforts.  The accuracy of such report(s) delivered pursuant to
this paragraph 10 shall be certified by the Chief Compliance Officer of
Comerica.

 

The sanctions imposed herein shall be effective on a date set by FINRA staff.

 

For good cause shown, and upon receipt of a timely written request from
Comerica, FINRA staff may extend any of the dates set forth above.

 

II.

 

WAIVER OF PROCEDURAL RIGHTS

 

Respondent specifically and voluntarily waives the following rights granted
under FINRA’s Code of Procedure:

 

A.                                   To have a Formal Complaint issued
specifying the allegations against Respondent;

 

8

--------------------------------------------------------------------------------


 

B.                                     To be notified of the Formal Complaint
and have the opportunity to answer the allegations in writing;

 

C.                                     To defend against the allegations in a
disciplinary hearing before a hearing panel, to have a written record of the
hearing made and to have a written decision issued; and

 

D.                                    To appeal any such decision to the
National Adjudicatory Council (“NAC”) and then to the U.S. Securities and
Exchange Commission and a U.S. Court of Appeals.

 

Further, Respondent specifically and voluntarily waives any right to claim bias
or prejudgment of the General Counsel, the NAC, or any member of the NAC, in
connection with such person’s or body’s participation in discussions regarding
the terms and conditions of this AWC, or other consideration of this AWC,
including acceptance or rejection of this AWC.

 

Respondent further specifically and voluntarily waives any right to claim that a
person violated the ex parte prohibitions of NASD Rule 9143 or the separation of
functions prohibitions of NASD Rule 9144, in connection with such person’s or
body’s participation in discussions regarding the terms and conditions of this
AWC, or other consideration of this AWC, including its acceptance or rejection.

 

III.

 


OTHER MATTERS

 

Respondent understands that:

 

A.                                   Submission of this AWC is voluntary and
will not resolve this matter unless and until it has been reviewed and accepted
by the NAC, a Review Subcommittee of the NAC, or the Office of Disciplinary
Affairs (“ODA”), pursuant to NASD Rule 9216;

 

B.                                     If this AWC is not accepted, its
submission will not be used as evidence to prove any of the allegations against
Respondent; and

 

C.                                     If accepted:

 

1.                                       this AWC will become part of
Respondent’s permanent disciplinary record and may be considered in any future
actions brought by FINRA or any other regulator against Respondent;

 

2.                                       this AWC will be made available through
FINRA’s public disclosure program in response to public inquiries about
Respondent’s  disciplinary record;

 

3.                                     FINRA may make a public announcement
concerning this AWC and the subject matter thereof in accordance with NASD
Rule 8310 and IM-8310-3; and

 

9

--------------------------------------------------------------------------------


 

4.                                       Respondent may not take any action or
make or permit to be made any public statement, including in regulatory filings
or otherwise, denying, directly or indirectly, any finding in this AWC or create
the impression that the AWC is without factual basis.  Respondent may not take
any position in any proceeding brought by or on behalf of FINRA, or to which
FINRA is a party, that is inconsistent with any part of this AWC.  Nothing in
this provision affects Respondent’s right to take legal or factual positions in
litigation or other legal proceedings in which FINRA is not a party.

 

D.                                    Respondent may attach a Corrective Action
Statement to this AWC that is a statement of demonstrable corrective steps taken
to prevent future misconduct.  Respondent understands that it may not deny the
charges or make any statement that is inconsistent with the AWC in such
Statement.  This Corrective Action Statement does not constitute factual or
legal findings by FINRA, nor does it reflect the views of FINRA or its staff.

 

 

Respondent certifies that it has read and understands all of the provisions of
this AWC and has been given a full opportunity to ask questions about it; that
it has agreed to its provisions voluntarily; and that no offer, threat,
inducement, or promise of any kind, other than the terms set forth herein and
the prospect of avoiding the issuance of a Complaint, has been made to induce
Respondent to submit it.

 

 

 

 

 

Date

 

Respondent

 

 

 

 

 

 

Comerica Securities, Inc.

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Reviewed by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

Accepted by FINRA:

 

 

 

 

Signed on behalf of the

Date

 

Director of ODA, by delegated

 

 

authority

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

ELECTION OF PAYMENT FORM

 

Respondent intends to pay the fine set forth in the attached Letter of
Acceptance, Waiver and Consent by the following method (check one):

 

o                                    A personal, business or bank check for the
full amount;

 

o                                    Wire transfer;

 

o                                    Credit card authorization for the full
amount;(1) or

 

o                                    The installment payment plan (only if
approved by FINRA staff and the Office of Disciplinary Affairs).(2)

 

 

 

 

Respectfully submitted,

 

 

 

 

 

 

 

 

 

Date

 

Respondent

 

 

 

 

 

 

 

 

Comerica Securities, Inc.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 (1)  Only Mastercard, Visa and American Express are accepted for payment by
credit card.  If this option is chosen, the appropriate forms will be mailed to
you, with an invoice, by FINRA’s Finance Department.  Do not include your credit
card number on this form.

 

 (2)  The installment payment plan is only available for fines of $5,000 or
more.  Certain interest payments, minimum initial and monthly payments, and
other requirements apply.  You must discuss these terms with FINRA staff prior
to requesting this method of payment.

 

--------------------------------------------------------------------------------
